     Case 5:17-cv-00144-MCR-MAF Document 27 Filed 08/13/20 Page 1 of 2
                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


SAM STERLING ALFORD,

      Petitioner,

v.                                           CASE NO. 5:17cv144-MCR/CAS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

     Respondent.
______________________________/

                                    ORDER

      This matter is before the Court on the Report and Recommendation of the

United States Magistrate Judge dated September 5, 2018. ECF No. 20. The parties

have been furnished a copy of the Report and Recommendation and have been

afforded an opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). I have

made a de novo determination of any objections timely filed. ECF No. 25.

      Having considered the Report and Recommendation, and any objections

timely filed, I have determined the Report and Recommendation should be

adopted.




Case No. 5:17cv144-MCR/MAF
     Case 5:17-cv-00144-MCR-MAF Document 27 Filed 08/13/20 Page 2 of 2
                                                                      Page 2 of 2


      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 20, is adopted and

incorporated by reference in this Order.

      2. The § 2254 petition for writ of habeas corpus, ECF No. 1, is DENIED.

      3. A certificate of appealability is DENIED.

      4. Leave to proceed in forma pauperis is DENIED.

      DONE AND ORDERED this 13th day of August 2020.




                                       s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 5:17cv144-MCR/MAF
